DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 7/21/22, have been fully considered but are not persuasive.  
The drawing objection of record is withdrawn in light of applicant’s new drawing.
The indefiniteness rejection of record is withdrawn in light of applicant’s amendments,
Applicant argues that the office has failed to establish that Li discloses “the portion of the charged particles is determined based on at least a position of the condenser lens and characteristics of the second aperture array.” This is not persuasive. The beamlets of Li are originally defined upstream of the collimator at pre-beamlet forming means 172. The portions, or remaining currents, thereof are determined based on the size (i.e., a characteristic) of the apertures of beam limiting openings (second aperture array) 121 and the position of condenser 210. Thus, all limitations at issue are met.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites, “the width [of the off-axis aperture].” There is insufficient antecedent basis for this limitation in the claims. The claim will be examined as though it claimed “a width.”



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8-13 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 2017/0025241 A1 [Li].

Regarding Claim 1:
Li teaches a charged-particle beam apparatus (abstract) comprising: 
a charged-particle source configured to generate a primary charged-particle beam (Fig. 14 (101)) along a primary optical axis (Fig. 14 – middle axis); 
a first aperture array comprising a first plurality of apertures configured to generate a plurality of primary beamlets from the primary charged-particle beam (Fig. 14 (172), para 79); 
a condenser lens comprising a plane adjustable along the primary optical axis (Fig. 14 (210), para 61 “movable collimating lens 210 is movable along the optical axis thereof”); and 
a second aperture array comprising a second plurality of apertures configured to generate a plurality of probing beamlets (Fig. 14 (121)), 
wherein each of the plurality of probing beamlets comprises a portion of charged particles of a corresponding primary beamlet (paras 62, 63, 79), and 
wherein the portion of the charged particles is determined based on at least a position of the plane of the condenser lens and characteristics of the second aperture array (paras 62-63 – openings 121_1-3 are beam limiting opening, i.e. the limit the amount of the collimated beam that passes therethrough by the characteristic of their sizes. Per para 63, the amount of current that passes to beamlet forming means 121 is dependent upon the position of the condenser lens. Para 79 offers further details of the above modifications to the portion, or current, of ions passing through). 

Regarding Claim 2:
Li teaches the apparatus of claim 1, wherein the first aperture array comprises a pre-beamlet forming aperture array disposed between the charged-particle source and the condenser lens (Fig. 14 (172)). 

Regarding Claim 3:
Li teaches the apparatus of claim 1, wherein the first aperture array comprises an on-axis aperture configured to generate an on-axis beamlet (middle aperture of (172)), the on-axis beamlet being incident on an on-axis aperture of the second aperture array (Fig. 14 – middle beamlet).

Regarding Claim 4:
Li teaches the apparatus of claim 1, wherein the first aperture array comprises an off-axis aperture configured to generate an off-axis beamlet (left aperture of (172)), the off-axis beamlet incident on a corresponding off-axis aperture of the second aperture array (Fig. 14 – left beamlet). 

Regarding Claim 8:
Li teaches the apparatus of claim 4, wherein the apparatus of claim 4, wherein the condenser lens is configured to cause a portion of the off-axis beamlet to form a corresponding probing beamlet of the plurality of probing beamlets (Fig. 14 demonstrates the off-axis beamlets passing through the condenser and forming probing beamlets at the second aperture array). 

Regarding Claim 9:
Li teaches the apparatus of claim 1, wherein the second aperture array comprises a beam-limiting aperture array disposed between the condenser lens and an objective lens (Fig. 14 (121) is between condenser (210) and the objective lens in (600)). 

Regarding Claim 10:
Li teaches the apparatus of claim 1, wherein the second plurality of apertures is configured to determine a size and a shape of the plurality of probing beamlets (paras 62-63 and 79 explain how the apertures of (121) limit the current of the beamlets by blocking some of the beam incident thereupon. This indicates that the shape and size of the beam are determined by that part of the beam which passes through the apertures of (121) without being blocked thereby.). 

Regarding Claim 11:
Li teaches the apparatus of claim 1, wherein the characteristics of the second aperture array comprises at least one of sizes, shapes, and arrangement of the second plurality of apertures (Fig. 14 (121) demonstrates an arrangement of the second plurality of apertures). 

Regarding Claim 12:
Li teaches the apparatus of claim 1, wherein the condenser lens comprises an electrostatic, electromagnetic, or an electromagnetic compound lens (para 64). 

Regarding Claim 13:
Li teaches the apparatus of claim 1, wherein the first plurality of apertures comprises a plurality of off-axis apertures (Fig. 14- left and right apertures of (172)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of US 2008/0054184 A1 [Knippelmeyer].

Regarding Claim 15:
Li teaches a method comprising: 
activating a charged-particle source to generate a primary charged-particle beam (Fig. 14 (101)); and 
adjusting a position of a plane of a condenser lens along a primary optical axis (Fig. 14 (210), paras 61-63) in relation to the first aperture array ((172)) and the second aperture array ((121)), 
wherein: 
the first aperture array is configured to generate a plurality of primary beamlets from the primary charged-particle beam using a first plurality of apertures (Fig. 14 (172)), a portion of charged particles of a primary beamlet of the plurality of primary beamlets forms a corresponding probing beamlet (beamlet downstream of (121)), and the portion of the charged particles is determined based on at least a position of the plane of the condenser lens and characteristics of the second aperture array (paras 62-63 – openings 121_1-3 are beam limiting opening, i.e. the limit the amount of the collimated beam that passes therethrough by the characteristic of their sizes. Per para 63, the amount of current that passes to beamlet forming means 121 is dependent upon the position of the condenser lens. Para 79 offers further details of the above modifications to the portion, or current, of ions passing through).
However, Li fails to teach anon-transitory computer readable medium storing a set of instructions that is executable by one or more processors of a multi-beam apparatus having first and second aperture arrays to cause the multi-beam apparatus to perform the above method.
Knippelmeyer teaches a multi-beam charged particle inspection system (abstract, para 3), wherein a non-transitory controller executes an imaging method of the system in accordance with a set of instructions (Fig. 22 (121, 413)). It would have been obvious to one of ordinary skill in the art before the effective time of filing to program controllers, such as those described by Knippelmeyer, to perform the above noted method of Li. One would have been motivated to do so since automating control of the system of Li would improve its ease of use.

Regarding Claim 5:
Li teaches the apparatus of claim 4, but fails to teach that the off-axis aperture of the first aperture array comprises an elongated aperture having rounded ends and a tapering width. 
Knippelmeyer teaches aperture arrays (Fig. 15) for multi-beam charged particle inspection systems (abstract, para 3, Fig. 1). The aperture array of Knippelmeyer Fig. 15 has apertures that are elongated, have rounded ends, and taper in width due to their elongated construction. This shape is used to reduce astigmatism in the resulting beamlets (para 194). It would have been obvious to one of ordinary skill in the art before the effective time of filing to replace the pre-beamlet aperture shapes of Li with those of Knippelmeyer Fig. 15. One would have been motivated to do so to reduce astigmatism in the beamlets.

Regarding Claim 6:
Li teaches the apparatus of claim 5, but fails to teach that the off-axis aperture of the first aperture array has a curved form. 
Knippelmeyer teaches aperture arrays (Fig. 15) for multi-beam charged particle inspection systems (abstract, para 3, Fig. 1). The aperture array of Knippelmeyer Fig. 15 has apertures that are elongated, curved, and taper in width due to their elongated construction. This shape is used to reduce astigmatism in the resulting beamlets (para 194). It would have been obvious to one of ordinary skill in the art before the effective time of filing to replace the pre-beamlet aperture shapes of Li with those of Knippelmeyer Fig. 15. One would have been motivated to do so to reduce astigmatism in the beamlets.

Regarding Claim 7:
Li teaches the apparatus of claim 4, wherein the off-axis aperture is oriented such that the width tapers towards the primary optical axis.
Knippelmeyer teaches aperture arrays (Fig. 15) for multi-beam charged particle inspection systems (abstract, para 3, Fig. 1). The aperture array of Knippelmeyer Fig. 15 has apertures that are elongated and taper in width toward the primary axis due to their elongated construction. This shape is used to reduce astigmatism in the resulting beamlets (para 194). It would have been obvious to one of ordinary skill in the art before the effective time of filing to replace the pre-beamlet aperture shapes of Li with those of Knippelmeyer Fig. 15. One would have been motivated to do so to reduce astigmatism in the beamlets.


Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show gun aperture (103) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Drawings
The drawings were received on 7/21/22.  These drawings are accepted.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881